Citation Nr: 1221445	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  08-20 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a dental disability, to include periodontal disease and resulting tooth loss, for compensation purposes. 

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD), anxiety, and depressive disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for anxiety and depression and assigned a 30 percent rating, and on appeal from an April 2009 rating decision of the RO in Cleveland, Ohio, which denied service connection for gum disease for compensation purposes.  Both claims are now under the jurisdiction of the Cleveland RO.

The Board notes that service connection for PTSD was subsequently granted by a July 2010 rating decision.  The evaluation of the Veteran's service-connected psychiatric disorder includes this disability.  

The Veteran indicated in an April 2011 VA Form 9 that he wished to testify at a Board hearing.  However, in his substantive appeals he had indicated he did not wish to testify at a Board hearing.  In response to a May 2012 letter which was sent to the Veteran to clarify his wishes in this regard, he confirmed that he did not wish to testify at a Board hearing.  Accordingly, the Board will proceed with appellate review.

Review of the file shows that a VA psychiatric examination was performed in December 2011.  This examination has not been considered by the RO with regard to the evaluation of the Veteran's service-connected psychiatric disorder.  However, as the Board is granting a total rating, no prejudice exists.  

The issue of entitlement to service connection for a dental disability for treatment purposes only has been raised by the record, but this issue has not yet been adjudicated.  In this regard, it is noted that the following decision awards the Veteran a 100 percent rating; thus, entitlement to Class IV dental treatment should be examined. 

In an April 2012 brief, the Veteran, through his representative, petitioned to reopen service connection claims for hypertension secondary to PTSD, and a clotting disorder.  These claims have not yet been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran received dental treatment during service, including fillings and extracted teeth.

2.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

3.  The competent evidence indicates that the Veteran does not have a dental disability other than tooth loss for which service connection for compensation may be granted.    

4.  The Veteran's service-connected psychiatric disorders are manifested by total occupational and social impairment due to severe symptoms. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for compensation purposes for a dental disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2011).

2.  The criteria for an initial rating of 100 percent for PTSD, anxiety, and depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2011). 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  See id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002), sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Preliminarily, the Board notes that the Veteran's claim of entitlement to an initial rating of 100 percent for his service-connected psychiatric disorders has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this issue is moot.  See id.; Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the Veteran's service connection claim for a dental disability for compensation purposes, the Board finds that VA's duty to notify and assist under the VCAA has been satisfied.  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), the Court held that a claim of entitlement to service connection consists of five elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Notifying the claimant of what evidence is necessary to substantiate the claim under U.S.C.A. § 5103(a), the first notice element in Quartuccio, requires notice of these five elements.  See id. at 486; Quartuccio, 16 Vet. App. at 187. 

Here, prior to the initial rating decision in this matter, a December 2008 letter informed the Veteran of all five elements of service connection, gave examples of the types of evidence the Veteran could submit in support of his claim, and provided notice of the Veteran's and VA's respective responsibilities for obtaining such evidence.  Therefore, the Board concludes that the duty to notify has been satisfied.  See id.

The VCAA further provides that VA has a duty to assist the veteran in the development of the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes assisting him in obtaining service treatment records and other pertinent treatment records, as well as providing an examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  See id.

The Board concludes that the duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained to the extent possible.  The Veteran has not identified any other outstanding records that he wanted VA to obtain or that he felt were relevant to the present claim.  The Board concludes that the duty to assist has been satisfied with respect to obtaining relevant evidence on the Veteran's behalf.  See 38 C.F.R. § 3.159(c).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a).  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

In this case, the Board finds that a VA examination is not warranted as there is no evidence suggesting that the Veteran has a current dental disability eligible for compensation.  While the service treatment records show tooth extraction and repair of tooth decay during service, there is no evidence of trauma to the teeth or mouth or a compensable dental or oral disability during service.  Moreover, there is no evidence of current bone loss of the mandible or maxilla or any of the dental or oral conditions subject to compensation set forth in 38 C.F.R. § 4.150.  Rather, the Veteran claims that he has periodontal disease caused or aggravated by his service-connected diabetes, which has resulted in the loss of teeth.  Periodontal or gum disease cannot be service connected for compensation purposes, which is the only issue before the Board at this time.  Accordingly, as there is no evidence of a dental disability for compensation purposes, the first McLendon element is not satisfied.  As such, a VA examination is not warranted.  See id; see also 38 U.S.C.A. § 5103A(a)(2) (West 2002) (the Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The Veteran claims entitlement to service connection for a dental disability for compensation purposes.  Specifically, he argues that his service-connected diabetes caused or aggravated his periodontal disease and consequent tooth loss.  For the following reasons, the Board finds that service connection for a dental disability for compensation purposes is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

The Veteran submitted the present claim in November 2008.  For claims submitted on or after October 10, 2006, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b). 

Dental disorders are treated differently than other medical disorders in the VA benefits system.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease are not considered disabling conditions, and may be considered service connected solely for establishing eligibility for VA outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  As noted above, the issue of entitlement to service connection for a dental disorder for outpatient dental treatment purposes is not before the Board at this time.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  These conditions include various problems of the maxilla, mandible, or temporomandibular articulation, loss of whole or part of the ramus, loss of the condyloid process or coronoid process, loss of the hard palate, or loss of teeth due to loss of substance of the body of the maxilla or mandible due to trauma or disease such as osteomyelitis rather than as a result of periodontal disease.  See id.  Therefore, in the absence of a claim for any of these disabilities, or evidence that the Veteran has such disabilities, service connection for compensation purposes for a dental disability or condition is not warranted.  See id.  

The Veteran argues that his periodontal disease and resulting tooth loss was caused or aggravated by his service-connected diabetes.  In support of this contention, he submitted an article from the National Institute of Dental and Craniofacial Research reflecting that people with diabetes are at risk for periodontal (gum) disease.  Private treatment records show that the Veteran was fitted for a denture plate in 2009.  

The evidence of record does not establish that the Veteran has a dental disability for compensation purposes.  A review of the service treatment records shows that in February 1970, a little over a year after he entered active service in December 1968, tooth # 30 was extracted.  The February 1970 dental examination record also shows that teeth #1, 16, 17, and 32 (commonly referred to as the wisdom teeth) were missing, although it is not clear whether they were extracted during service as an entrance dental examination is not of record.  The service dental examinations also show that the Veteran received fillings in various teeth for tooth decay in 1970 and 1972, as well as a root canal in tooth number 7.  The service treatment records are negative for bone loss, trauma, or any disability of the mouth or teeth subject to compensation.   While the Veteran had dental caries on several teeth, treatable carious teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381(a).  Thus, compensation is not warranted for any dental carries or teeth extracted during service in the absence of a compensable disability.  

The Veteran's lay statements have been considered.  He has not alleged tooth loss due to trauma or a disease such as osteomyelitis.  Instead, he asserts that his dental problems consist of periodontal or gum disease.  As discussed above, service connection for compensation purposes is not warranted for periodontal disease or resulting tooth loss.  In this regard, the Board notes that VA regulation specifically provides that loss of teeth from loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, DC 9913, Note. 

In summary, the Veteran does not have tooth loss due to bone loss due to trauma or disease as described in 38 C.F.R. § 4.150 or any other dental disability for VA compensation purposes. 

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a dental disability for compensation purposes must be denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


III. Increased Rating

The Veteran contends that he is entitled to an initial disability rating in excess of 30 percent for his service-connected psychiatric disorders, including PTSD, anxiety, and depressive disorder.  For the reasons that follow, the Board concludes that a 100 percent rating is warranted. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011).

In initial rating cases, VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected psychiatric disorders have been evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairment.  See 38 C.F.R. § 4.130, DC 9411.  Under the provisions for rating psychiatric disorders, a 10 percent disability rating requires:

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. 

A 30 percent disability rating requires: 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.)

A 100 percent disability rating requires:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Id.  

The Court has held that the symptoms associated with each rating in 38 C.F.R. § 4.130 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  See id.  Rather, VA must consider all symptoms of a claimant's condition that affect his occupational and social impairment, including, if applicable those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  See Mauerhan, 16 Vet. App. at 443.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (2010).  While VA considers the level of social impairment, it shall not assign an evaluation based solely on social impairment.  Id.

In evaluating psychiatric disorders, VA also considers a claimant's Global Assessment Functioning (GAF) scores, which are based on a scale set forth in the DSM-IV reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996); DSM-IV.  According to DSM-IV, a score of 61-70 indicates "[s]ome mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  A score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)."  Id.  The Court has found that certain scores may demonstrate a specific level of impairment.  See Richard, 8 Vet. App. at 267; Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (both observing that a GAF score of 50 indicates serious impairment).   

While an examiner's classification of the level of psychiatric impairment reflected in the GAF score assigned is probative evidence of the degree of disability, such a score is by no means determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria.  See 38 C.F.R. §§ 4.2, 4.126 (2011); VAOPGCPREC 10-95 (March 31, 1995).  Rather, VA must take into account all of the Veteran's symptoms and resulting functional impairment as shown by the evidence of record in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination.  See 38 C.F.R. § 4.126.

Turning to the evidence of record, an August 2006 private examination report shows that the Veteran had significant symptoms of depression, sleep disturbances, emotional lability, and intrusive and ruminating thought patterns, and avoided activities that reminded him of his war experiences.  The Veteran was socially isolated, had poor coping skills, and maintained minimal familial involvement and only at his own home.  He had no hobbies or interests and was estranged from his wife.  His present psychological disposition was "marginal and appear[ed] to be decompensating in proportion to his prolonged insular lifestyle."  The private psychiatrist diagnosed PTSD and assigned a GAF score of 44, noting that this score represented markedly impaired psycho-social adjustment. 

An August 2007 VA examination report reflects that the Veteran reported symptoms of depression, crying spells, isolation, lack of motivation, and anhedonia.  With regard to his PTSD symptoms, the Veteran reported efforts to avoid thoughts, feelings, or conversations associated with the traumatic event, inability to recall an important aspect of the trauma, feelings of detachment or estrangement from others, and restricted range of affect.  He also reported difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The Veteran was employed full time as a truck driver since March 2007.  He had been fired from his previous job in February 2007 due to not getting along well with his boss, and fired from another previous job in November 2006.  In terms of his family life, he had been divorced for five years.  Prior to that, he had been married for twenty-eight years.  He reported having a good relationship with his children, three of whom lived out of state.  On examination, no abnormalities were noted with regard to affect, mood, attention, orientation, thought process, thought content, judgment, intelligence, or insight.  His remote and immediate memory was normal and recent memory was mildly impaired.  The examiner concluded that the Veteran had total occupational and social impairment due to PTSD signs and symptoms.  In this regard, the examiner explained that the Veteran was drinking daily and driving a truck after some sleep, which raised questions as to his safety and judgment.  The examiner earlier noted that the Veteran was drinking daily in order to "self medicate [his] symptoms."  The examiner also observed that the Veteran had memory problems which impacted his job, and two terminations of employment in the past year.  Finally, the examiner noted that the Veteran was socially avoidant and annoyed by others.  The examiner assigned a GAF score of 54, indicating moderate symptoms or moderate functional impairment.  See DSM-IV.

A December 2008 VA treatment record reflects that the Veteran discontinued working in November 2007 due to deep vein thrombosis (DVT).  The Veteran subsequently lost his apartment and was homeless.  He lived in a borrowed camper van on a parking lot.  On examination, the Veteran was disheveled, unshaven, malodorous, and wore dirty clothes.  No abnormalities were noted with regard to speech and thoughts.  His affect was anxious and depressed.  The treating psychiatrist diagnosed chronic PTSD and assigned a GAF score of 50, denoting serious symptoms or functional impairment.  See DSM-IV.  

A July 2009 Social Security Administration (SSA) functional capacity assessment with regard to the Veteran's psychiatric disorders reflects that the Veteran retained the ability to perform simple routine tasks without fast paced production quotas in settings with superficial interactions with others and where duties were relatively static and any changes could be explained.  

A Social Security disability determination reflects that the Veteran was considered disabled as of November 15, 2007 with a primary diagnosis of coagulation defects and a secondary diagnosis of affective disorders. 

A January 2010 VA treatment report reflects that the Veteran reported doing "relatively well."  His depression was mild and anxiety moderate.  He reported nightmares and intrusive memories but no flashbacks.  He was sensitive to noises and very socially avoidant.  The Veteran still lived in a camper in an empty building lot.  The treating psychiatrist diagnosed chronic PTSD, dysthymic disorder, and major depression which was mild and had improved.  He assigned a GAF score of 50, which denotes serious symptoms or functional impairment.  See id.  The psychiatrist concluded that the Veteran was unable to work in any capacity due to his anxiety and avoidance.  In this regard, the Veteran was easily irritated and would have difficulty accepting criticism and maintaining a schedule. 

An April 2010 VA examination report reflects that the Veteran was in receipt of Social Security disability income and currently lived in his own home.  The Veteran's current symptoms included isolation, avoidance of others, exaggerated startle response, depressed mood, and anxiety.  The majority of the Veteran's free time was spent home alone watching television.  He stated that his current level of depression and anxiety was an 8 out of 10 in terms of severity.  On examination, there was no evidence of a thought disorder or perceptual disturbance.  Psychological testing revealed the presence of severe depressive symptoms as well as feelings of being overwhelmed and incapable of coping with his current circumstances.  The examiner diagnosed the Veteran with chronic PTSD and major depressive disorder, with a GAF score of 48, denoting serious symptoms or functional impairment.  See id.  The examiner ascribed the Veteran's symptoms to PTSD, and stated that they were severe enough to have a significant impact on the Veteran's daily functioning, but did not preclude him from completing necessary instrumental and basic activities of daily living.  The examiner concluded that the Veteran experienced "deficiencies in most of the following areas: work, family relations, thinking, and mood."  

In carefully reviewing the evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected psychiatric disorders meet the criteria for a 100 percent rating.  In this regard, the August 2007 VA examination report reflects that a doctor of psychology found that the Veteran had total occupational and social impairment due to PTSD signs and symptoms, including memory impairment, irritation, and social avoidance.  Likewise, the Veteran's treating psychiatrist at VA stated in the January 2010 VA treatment record that the Veteran was unable to work in any capacity due to anxiety and avoidance.  Further, the July 2009 SSA functional capacity assessment shows that the Veteran was found to be able to work only in a very limited setting, and SSA ultimately concluded that the Veteran was disabled in part due to his psychiatric disorders.  Supporting this finding is the fact that the Veteran's PTSD symptoms have generally been found to be serious in nature.  Moreover, during the pendency of this claim, the Veteran's employment was terminated twice in the space of a year, and after he discontinued working as a truck driver in November 2007, he was homeless for about a year and a half.  It appears he was only able to move into a home after establishing entitlement to and receiving SSA disability income.  The December 2008 VA treatment record also suggests that the Veteran has had trouble maintaining minimal personal hygiene.  See 38 C.F.R. § 4.130 (providing that intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene, is a symptom associated with a 100 percent rating).  The Board reiterates that the symptoms associated with each rating in 38 C.F.R. § 4.130 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan, 16 Vet. App. at 442.  In this case, there is probative evidence of record supporting a finding that the Veteran's PTSD symptoms and resulting functional limitations cause total occupational and social impairment, as required for a 100 percent rating.  

While there is some evidence of record suggesting that the Veteran is still able to perform basic occupational tasks, the Board has resolved reasonable doubt in the Veteran's favor based on the findings of total occupational impairment by two mental health professionals and the other evidence of record supporting this conclusion.  See 38 C.F.R. § 4.3 (2011).  

Because the Board finds that the criteria for a 100 percent rating have been met throughout the pendency of this claim, staged ratings are not appropriate for the relevant time frame.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is "part and parcel" of the evaluation of a disability when unemployability as a result of such disability has been raised by the claimant or by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); see also 38 C.F.R. §§ 3.340, 4.16 (2011).  However, a TDIU contemplates a schedular rating less than total.  See 38 C.F.R. § 4.16(a) (2011).  Because a 100 percent rating for PTSD has been established on a schedular basis throughout the pendency of this appeal, the issue of entitlement to TDIU is rendered moot.  See Vettese v. Brown, 7 Vet App. 31 (1994) (holding that a "claim for TDIU presupposes that the rating for the condition is less than 100 percent"); Holland v. Brown, 6 Vet App. 443 (1994).  

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2010); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  The Board finds that referral for extraschedular consideration is not warranted.  As shown in the above discussion, the Veteran's service-connected psychiatric disorders are contemplated and reasonably described by the rating criteria, which account both for various types of symptoms and their effects on occupational and social functioning.  See id.  The Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating.  See Thun, 22 Vet. App. at 115.  Accordingly, the Board finds that there is no evidence indicating that the Veteran's service-connected psychiatric disorders present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Moreover, as a 100 percent rating has been assigned, the issue of entitlement to an extraschedular rating is moot.  Therefore referral for extraschedular consideration is not warranted.  See id.

In sum, the Board finds that the evidence is at least in equipoise as to whether the criteria for a 100 percent rating for the Veteran's service-connected psychiatric disorders have been met.  Consequently, the benefit-of-the-doubt rule applies, and entitlement to a 100 percent rating for PTSD, anxiety, and depression is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3 (2010); Gilbert, 1 Vet. App. at 55. 


ORDER

Entitlement to service connection for a dental disability, to include periodontal disease and resulting tooth loss, for compensation purposes is denied. 

Entitlement to an initial rating of 100 percent for PTSD, anxiety, and depressive disorder is granted, subject to the laws and regulations governing payment of monetary benefits. 



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


